Per Curiam:
There was no evidence to support the finding that the plaintiff was free from contributory negligence, and the motion to dismiss the complaint made on the trial should have been granted. The judgment is, therefore, reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.; Ingraham, P. J., and Laughlin, J., dissented and voted for affirmance. Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.